Citation Nr: 0621641	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 2005, the Board, among 
other things, remanded the veteran's left shoulder service 
connection claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDING OF FACT

The veteran does not have a left shoulder disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a left shoulder disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through November 2002, March 2003, and 
October 2005 notice letters, as well as a statement of the 
case (SOC) in October 2003, and supplemental SOCs in November 
2004 and January 2006, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 2002, March 2003, and 
October 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
In the October 2005 notice letter, the RO told the veteran to 
send in any evidence in his possession that pertained to his 
claim.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and neither question is 
raised by the Board's order set forth herein.  Consequently, 
a remand of the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky.  The veteran also submitted private 
treatment records from Norton Suburban Hospital.  
Additionally, in February 2004, the veteran was afforded a VA 
examination in relation to his claim, the report of which is 
of record.  A VA nexus opinion was also obtained in September 
2004.  The veteran also testified before the undersigned 
Board member at a video conference hearing, the transcript of 
which is of record.  During the hearing, the veteran stated 
that he received post-service treatment for his left shoulder 
on several occasions.  In the October 2005 notice letter, the 
RO requested that the veteran provide more information 
regarding such treatment in order to attempt to obtain these 
medical records.  No further information was provided by the 
veteran or his representative.  Although VA is under a duty 
to assist in obtaining private medical records, such 
assistance may be frustrated, as in this case, if the RO is 
not provided with enough information or authorization for 
release of records.  In such cases, VA has met its duty to 
assist.  See 38 C.F.R. § 3.159(c)(1).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran contends that the left shoulder pain he 
experienced in service is related to his current left 
shoulder disability.  A review of the veteran's service 
medical records (SMRs) reveals that he had complaints of left 
shoulder pain on at least three occasions while in service in 
1971 and 1972.  X-rays were negative and, in each instance, 
he was diagnosed with bursitis and received treatment for 
such.  The veteran's July 1974 separation examination was 
normal in all pertinent respects.

Medical records after separation from service reflect that 
the veteran had surgery to repair a torn rotator cuff of his 
left shoulder in November 1995.  Subsequently he was treated 
at the Louisville VAMC for left shoulder pain and X-rays 
revealed degenerative changes in his left shoulder in July 
2002.  An MRI in February 2003 confirmed there were 
degenerative changes in the veteran's left shoulder, as well 
as a tear of the supraspinatus tendon.  In February 2004, he 
underwent VA orthopedic examination.  In regard to the 
veteran's left shoulder, the examiner reported that its 
function was moderately impaired with failure of the rotator 
cuff repair surgery.  The examiner did not provide an opinion 
as to the etiology of the veteran's left shoulder disability 
and stated that it was very difficult to ascertain whether 
the rotator cuff tear was related to service.

The only medical opinion on the matter of a nexus between the 
veteran's current left shoulder disability and his time in 
service was offered by the VA physician who provided a 
September 2004 opinion.  The physician, after a review of the 
claims file, gave the opinion that the veteran's current 
disability was not likely related to his time in service.  In 
the report, the physician stated as follows:

At this time, I feel that it is less likely 
as not that the current left shoulder 
condition is related to the left shoulder 
bursitis that was treated in the service in 
1972.  I feel that it is more likely that the 
patient's current left shoulder conditions 
are related to an occupational history of 
greater than 20 years working in a cigarette 
factory.  Additionally, the veteran's current 
left shoulder impairment is also related to 
the left shoulder surgery in 1995.  It would 
be unlikely that bursitis of the left 
shoulder would lead to or progress to a 
supraspinatus tendon tear or rotator cuff 
tear or would cause degenerative changes.

The Board accords substantial probative value to the 
September 2004 VA physician's opinion regarding the lack of a 
nexus between any in-service problem and the veteran's 
current left shoulder disability.  The physician attributes 
the current disability to events subsequent to the veteran's 
time in service.  The opinion is competent, an explanation 
was provided, and it was based on a review of the entire 
record.  There is no medical opinion or evidence of record 
opposing this opinion.  Based on the September 2004 VA 
opinion, and the lack of evidence to the contrary, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection on a direct basis.

Additionally, the medical evidence does not establish that 
any arthritis of the left shoulder was manifest within one 
year of separation from the veteran's period of active 
service.  As noted above, the first documented post-service 
diagnosis of degenerative changes of the left shoulder was in 
the July 2002 X-Ray report, which was many years after the 
veteran was discharged.  Therefore, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his left shoulder disability is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for a left shoulder disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


